Order entered September 22, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01073-CR

                           WARREN RAY PATTON, JR., Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-00353-422-F

                                             ORDER
       Before the Court is the State’s September 21, 2015 motion to extend the time for filing

the State’s brief. The State’s brief was received by the Court on September 22, 2015. This case

is set for submission with oral argument on September 23, 2015.


       The Court GRANTS the State’s September 21, 2015 motion to extend the time for filing

the State’s brief. The State’s brief is deemed filed as of the date of this order.


                                                        /s/    DOUGLAS S. LANG
                                                               PRESIDING JUSTICE